Citation Nr: 1219152	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  02-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lorenzo Di Salvo, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1951 to September 1954.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for PTSD.  

In December 2003, the appellant testified at a Board videoconference hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  

In a June 2004 decision, the Board reopened the claim of service connection for PTSD and remanded the matter for additional evidentiary development.  In an April 2007 decision, the Board denied service connection for PTSD.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  

While the matter was pending before the Court, in August 2009, the appellant's attorney and a representative of VA's Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Remand.  In an August 2009 order, the Court granted the motion, vacated the Board's April 2007 decision, and remanded the matter for readjudication.

In an April 2010 decision, the Board again denied service connection for PTSD.  The appellant again appealed the Board's decision to the Court.  While the matter was pending before the Court, in April 2011, the appellant's attorney filed a Motion to Vacate and Remand the Board's April 2010 decision.  In an April 2011 order, the Court noted that although the Secretary had initially opposed the appellant's motion, he had subsequently withdrawn his opposition.  Thus, the Court granted the appellant's unopposed motion, vacated the Board's April 2010 decision, and remanded the matter for readjudication.

In December 2011, the appellant's attorney filed a Motion for Disqualification of the Veterans Law Judge who had conducted the December 2003 videoconference hearing and subsequently issued the June 2004, April 2007, and April 2010 Board decisions.  In April 2012, the Acting Chairman of the Board granted the motion and recused the Veterans Law Judge referenced above from further participation in the appellant's case.  The appellant was offered the opportunity to attend another Board hearing in accordance with 38 C.F.R. § 20.707 (2011), but he declined the opportunity and asked that the Board proceed with action on his appeal.  

In light of the Court's April 2011 order, a remand of this matter is necessary.  The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for PTSD.  He contends that he developed PTSD as a result of his experiences in Korea.  During the pendency of his claim, he has alleged multiple in-service stressors, including a 1952 incident in which he recalls landing at Inchon, South Korea, under heavy artillery fire and witnessing a fellow soldier receive a fatal gunshot wound; an undated incident in which he witnessed another soldier standing in an open field during an enemy attack repeatedly screaming the appellant's name; a 1952 incident in which he witnessed his fellow soldiers capture a Korean man, tie him to a tree, and bayonet him in reprisal for the killing of U.S. soldiers by the North Koreans.  

In its April 2010 decision, the Board denied the appellant's claim of service connection for PTSD under the legal criteria then in effect, finding that although the record contained medical evidence showing that the appellant had been diagnosed as having PTSD, the evidence showed that he did not serve in combat in Korea nor did the record contain credible supporting evidence that his claimed in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f) (providing that service connection for PTSD requires medical evidence diagnosing the condition in accordance with the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred); see also Cohen v. Brown, 10 Vet. App. 128, 147 (1997) (holding that where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred).

While the appellant's appeal of the Board's April 2010 decision was pending before the Court, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 - 39,852 (effective July 13, 2010) (codified as amended at 38 C.F.R. § 3.304(f)(3)).  

The amended version of 38 C.F.R. § 3.304(f)(3) essentially eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2011).

With respect to the phrase "hostile military or terrorist activity," the Board notes that comments accompanying the publication of the amendments to section 3.304(f) indicate that the rule "has no geographic requirement and is not limited to service in a combat zone or on land.  Rather, it applies to all persons who served in active military, naval or air service."  The comments further indicate that "[t]he regulation is not limited to events or circumstances perpetrated by a foreign enemy," nor is it limited to "any particular class of individuals," including military personnel.  See 75 Fed. Reg. 39,843-01, 39,844 (2010).  

The amendments to 38 C.F.R. § 3.304(f)(3) are applicable to claims pending before VA on or after July 13, 2010, including claims which remain pending because the Court vacated a Board decision on the claim and remanded it for readjudication.  75 Fed. Reg. 39,843.  In Ervin v. Shinseki, 24 Vet. App. 318, 321 (2011), the Court held that the amended regulation also applied to cases pending on appeal at the Court as of July 13, 2010.  In Ervin, Court held that "where, as here, the evidence includes a current diagnosis of PTSD but the Board denied the claim because there was no corroboration of the asserted stressor in service, a remand is warranted."  Ervin, 24 Vet. App. at 326.  

In the April 2011 unopposed Motion to Vacate referenced above, the appellant, citing to Ervin, requested that the Board's April 2010 decision be vacated and remanded for consideration of the appellant's claim under the amended version of 38 C.F.R. § 3.304(f).  In light of the Court's April 2011 order granting the appellant' motion, a remand for RO consideration of the appellant's claim under the amendments to section 3.304(f) is now required.  Bernard v Brown, 4 Vet. App. 384 (1993) (noting that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).  The Board also notes that the appellant has not yet been afforded a VA medical examination in connection with this claim.  Given the record on appeal, this must be accomplished on remand.  See 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a VA medical examination in connection with his claim of service connection for PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing his claims folder, the examiner should provide an opinion as to whether any of the appellant's reported in-service stressors related to his fear of hostile action are adequate to support a diagnosis of PTSD under DSM-IV and, if so, whether the appellant's PTSD symptoms are related to that claimed stressor or stressors.  

2.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claim of service connection for PTSD, specifically documenting consideration of 38 C.F.R. § 3.304(f)(3).  If the benefit sought remains denied, the appellant and his attorney should be provided a supplemental statement of the case and an appropriate period of time to respond.

The case should then be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


